        Case 4:06-cr-00087-BMM Document 58 Filed 08/04/21 Page 1 of 2




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                  CR-06-87-GF-BMM
                Plaintiff,
      vs.

COBY JAMES MARLER,                                        ORDER

                Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on July 19, 2021. (Doc. 57.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Bad Old Man v. Arn, 474 U.S. 140,

153-52 (1986). This Court will review Judge Johnston’s Findings and

Recommendations, however, for clear error. McDonnell Douglas Corp. v.

Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on August 3, 2021. (Doc.

53.) The United States accused Marler of violating his conditions of supervised

release 1) by using methamphetamine; and 2) by leaving Montana without

obtaining the proper approval of his probation officer. (Doc. 50.)
          Case 4:06-cr-00087-BMM Document 58 Filed 08/04/21 Page 2 of 2



      At the revocation hearing, Marler admitted to violating the conditions of his

supervised 1) by leaving Montana without obtaining the proper approval of his

probation officer. The Court dismissed alleged violation 1 on the government’s

motion. (Doc. 53.) Judge Johnston found that the violation Marler admitted proved

to be serious and warranted revocation, and recommended that Marler receive a

custodial sentence of 1 day with 4 months of supervised release to follow. (Doc.

57.) Marler was advised of his right to appeal and his right to allocute before the

undersigned. He waived those rights. (Doc.53.) The violation prove serious and

warrant revocation of Marler’s supervised release. The Court finds no clear error in

Judge Johnston’s Findings and Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 57) are ADOPTED IN FULL. IT IS FURTHER

ORDERED that Defendant Coby James Marler be sentenced to the custody of the

United States Bureau of Prisons for 1 day, with 4 months of supervised release to

follow.

      DATED this 4th day of August, 2021.
